Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 04-1400

                         LUISA RIVERA-LUGARO,

                         Plaintiff, Appellee,

                                     v.

                             JOHNNY RULLAN,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jaime Pieras, Jr., U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.



     Anabelle Rodriguez, Secretary of Justice, Ivonne Palerm,
Deputy Secretary of Justice, Frederic Chardon Dubos, Julio C.
Alejandro Serrano and Landron & Vera, LLP on Motion for appellant.
     Jose Juan Nazario De La Rosa, Nazario & Santiago and Charles
S. Hey-Maestre on Motion for appellee.




                              July 14, 2004
      Per Curiam.      Because the case arises on a motion to dismiss

the complaint and not on summary judgment we must assume that facts

most favorable to plaintiff within the confines of the complaint

could be proved; and on such an assumption, there appear to be

possible motivations for the discharge that could give rise to

first amendment claims under clearly established law even though

the plaintiff occupied a position that could justify a discharge

based upon ordinary political considerations.             Accordingly, it is

not   possible    to   determine   at    this   stage   whether   a   claim   of

qualified immunity should prevail.

      Affirmed.    See 1st Cir. Loc. R. 27(c)




                                        -2-